        Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 1 of 24




              I N T H E U N I T ED ST AT ES D I ST RI CT CO U RT F O R
                     T H E W EST ERN D I ST RI CT O F T EX AS
                             SAN AN T O N I O D IVI SI O N

 H O L C O M BE, et. al,                           N O . 5: 18 - C V - 0055 5 - X R
                                                       (consolidated cases)
 Plaintiffs

 vs.

 U N I T E D ST AT ES O F AM ERI CA ,

 Defendant




                   TRIAL EXHIBIT LIST (LIABILITY PHASE)




       In accordance with the Joint Pretrial Order [Doc. 354], the Parties file their

Trial Exhibit List (Liability Phase) to be considered by the Court in reviewing the

designated deposition trial testimony and for use by the Parties at the in-person trial

beginning April 7, 2021.




                                          1
                        Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 2 of 24




                                                                                                   A
                                                                                               O
                                                                                                   D
                                                                                               F
                                                                                                   M
                                                                                               F
                                                                                                   I
EX#                                       DESCRIPTION                                          E
                                                                                                   T   DATE
                                                                                               R
                                                                                                   T
                                                                                               E
                                                                                                   E
                                                                                               D
                                                                                                   D

                                           JOINT TRIAL EXHIBITS

        SSS-41-76; USA11697-11732
        Inspector General Report, US Department of Defense, Eval of Department of Defense
JEX 1                                                                                          X
        Compliance with Criminal History Data Reporting Requirements (2/12/2015)

        SSS-77-168; USA11221-11312
        Inspector General Report, US Department of Defense, Evaluation of Fingerprint Card
JEX 2   and Final Disposition Report Submissions by Military Service Law Enforcement           X
        Organizations (12/4/2017)

        USA5250-5387
        Inspector General Report, US Department of Defense, Report of Investigation into the
        United States Air Force’s Failure to Submit Devin Kelley’s Criminal History
JEX 3                                                                                          X
        Information to the FBI (12/6/2018) [redacted versions produced at SSS-169-306 &
        USA00005112-5249]

        USA34-417
        AFOSI Manual 71-121: Manual implementing Air Force Mission Directive (AFMD) 39,
JEX 4   AFOSI (AFOSI), and Air Force Policy Directive (AFPD), Criminal Investigations and      X
        Counterintelligence, Jan. 13, 2009 – obsolete




                                                         2
                        Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 3 of 24




                                                                                               A
                                                                                           O
                                                                                               D
                                                                                           F
                                                                                               M
                                                                                           F
                                                                                               I
EX#                                       DESCRIPTION                                      E
                                                                                               T   DATE
                                                                                           R
                                                                                               T
                                                                                           E
                                                                                               E
                                                                                           D
                                                                                               D
        USA418-719
        AFOSI Manual 71-121: Manual implementing Department of Defense Instruction
JEX 5   (DoDI) 5505.14, Deoxyribonucleic Acid (DNA) Collection Requirements for Criminal   X
        Investigations, Jan. 13, 2009 – obsolete

        USA1032-1432
JEX 6   Department of the Air Force Memo for all AFOSI activities, 3/15/2012               X

        USA1644-1805
        Department of the Air Force Memo for Distribution C ALMAJCOM-FOA-DRU/CC -
JEX 7                                                                                      X
        1/27/2014

        USA1806-1818
        US Department of Defense Instruction re Fingerprint Card and Final Disposition
JEX 8                                                                                      X
        Report Submission Rqmts, No. 5505.11 - 7/9/2010

        USA5399-5405
JEX 9   Memo Re: Devin Patrick Kelley                                                      X




                                                         3
                          Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 4 of 24




                                                                                                     A
                                                                                                 O
                                                                                                     D
                                                                                                 F
                                                                                                     M
                                                                                                 F
                                                                                                     I
 EX#                                       DESCRIPTION                                           E
                                                                                                     T   DATE
                                                                                                 R
                                                                                                     T
                                                                                                 E
                                                                                                     E
                                                                                                 D
                                                                                                     D
         USA5457-5612
         Air Force Instruction 31-205: Instruction implementing Air Force Policy Directive
         (AFPD) 31-2, Law Enforcement, DOD Directive 1325.4, Confinement of Military
JEX 10   Prisoners and Administration of Military Correction Programs and Facilities, Aug. 17,   X
         2001 and DOD Instruction 1325.7, Administration of Military Correctional Facilities
         and Clemency and Parole Authority, July 17, 2001

         USA5759-5827
         Air Force Instruction 31-206, 9/16/2009, Security Forces Investigations Program;
JEX 11                                                                                           X
         Superseding AFI 31-206, 8/1/2001

         USA7575-7647
         Air Force Instruction 40-301, 11/16/2015 Family Advocacy Program, Incorporating
JEX 12                                                                                           X
         Change 1, 10/12/2017

         USA10257-10373
         Air Force Instruction 31-118, 3/5/2014 Security Forces Standards and Procedures;
JEX 13                                                                                           X
         Superseding AF131-201, 3/30/2009 and AFMAN31-201V2, 8/28/2009

         USA11166-11220
         Inspector General Report, Department of Defense, Evaluation of Department of
JEX 14                                                                                           X
         Defense Compliance with Criminal History Date Reporting Rqmts (2/10/1997)



                                                           4
                          Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 5 of 24




                                                                                                     A
                                                                                                 O
                                                                                                     D
                                                                                                 F
                                                                                                     M
                                                                                                 F
                                                                                                     I
 EX#                                       DESCRIPTION                                           E
                                                                                                     T   DATE
                                                                                                 R
                                                                                                     T
                                                                                                 E
                                                                                                     E
                                                                                                 D
                                                                                                     D
         USA11733-12132
         Air Force Instruction 51-201, 6/6/2013 Administration of Military Justice Superseding
JEX 15                                                                                           X
         AFI 51-201 (12/21/2007)

         USA12136-12140
         Form 4473 for Devin Kelley: 4/2/2012; Purchase: SIG Sauer P250, 9mm Pistol Serial
JEX 16   No.: ENK087537; Retailer: Holloman Exchange, Holloman AFB FFL No.: 5-85-035-01-         X
         2M-01293

         USA12814-12817
         Excerpt from Department of Defense’s (DOD) Memo of Understanding with the
         Federal Bureau of Investigation’s (FBI) Criminal Justice Info Services re: the
JEX 17   provision and use of prohibited person’s data to the NICS database w/ letter from       X
         Under Secretary of Defense Jessica L. Wright to Attorney General Eric H. Holder, Jr.;
         May 24, 2013

         USA12908-12910
         Form 4473 for Devin Kelley 12/22/2012; Purchase: EAA Windicator Revolver 38 SPI
JEX 18   Serial No.: 1687099; Retailer: Holloman Exchange, Holloman AFB FFL No.: 5-85-035-       X
         01-2M-01293




                                                           5
                           Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 6 of 24




                                                                                                  A
                                                                                              O
                                                                                                  D
                                                                                              F
                                                                                                  M
                                                                                              F
                                                                                                  I
 EX#                                         DESCRIPTION                                      E
                                                                                                  T   DATE
                                                                                              R
                                                                                                  T
                                                                                              E
                                                                                                  E
                                                                                              D
                                                                                                  D
         USA12913-12914
         Report log re Transition Reports; Transition type: Submit for Closure; Created and
JEX 19                                                                                        X
         Modified by: Randall D. Taylor Date Created: 12/14/2012

         USA12947-12948
JEX 20   REDACTED - Report of Result of Trial 11/7/2012 re Devin P. Kelley                    X

         USA13315-13392
         File re Request for Expulsion and Order Not to Reenter Holloman Air Force Base for
JEX 21                                                                                        X
         AB Devin P. Kelley

         USA13393-14181
JEX 22   Full investigative file re: the assault of Devin Kelley’s stepson J.L.               X

         USA14490-14571
         Request and Authorization for Separation with related documents; Subj: Devin P.
JEX 23   Kelley; Type of Separation: Discharge Character of Service: Bad Conduct Eff. Date:   X
         May 9, 2014

         USA14693-14798
JEX 24   A1C Devin Kelley Personal Info File                                                  X




                                                              6
                          Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 7 of 24




                                                                                                         A
                                                                                                     O
                                                                                                         D
                                                                                                     F
                                                                                                         M
                                                                                                     F
                                                                                                         I
 EX#                                         DESCRIPTION                                             E
                                                                                                         T   DATE
                                                                                                     R
                                                                                                         T
                                                                                                     E
                                                                                                         E
                                                                                                     D
                                                                                                         D
         USA15086-15093
         Charge Sheet Accused: Devin P. Kelley; Charges: Violation UCMJ, Article 128
         Specifically: Multiple assaults of Tessa Kelley and J. L.; Referral: Trial to the general
JEX 25                                                                                               X
         court-martial board convened by Special Order A-60: Aug. 27, 2012; Signed by: Jeffery
         J. Slagle, Staff Judge Advocate

         USA15148-15240
         Department of Defense: OIG; Asst. Inspector General for Investigative Policy and
JEX 26   Oversight; Audio Transcription of Interview of Randall Taylor; Case No.: 2018C004;          X
         June 12, 2018

         USA15525-15640
         Report of Investigation by: SA Glen Gibson File No.: 17HQCI-062; Period of Report:
JEX 27   6Nov17–23Mar18; Date: 10Apr18; Matter Investigated: Facts and circumstances                 X
         surrounding AFOSI failure to index Devin Kelley

         USA15641-15643
         Summary review of Devin Kelley’s Defense Manpower Data Center (DMDC)
JEX 28                                                                                               X
         Installation Access Record, Project No.: 2018C004




                                                             7
                          Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 8 of 24




                                                                                                     A
                                                                                                 O
                                                                                                     D
                                                                                                 F
                                                                                                     M
                                                                                                 F
                                                                                                     I
 EX#                                       DESCRIPTION                                           E
                                                                                                     T   DATE
                                                                                                 R
                                                                                                     T
                                                                                                 E
                                                                                                     E
                                                                                                 D
                                                                                                     D
         USA15659-15705
         Audio Transcription of Interview of Vince Bustillo; Case No.: 2018C004; taken Jan. 3,
JEX 29   2018; Department of Defense: OIG; Asst. Inspector General for Investigative Policy      X
         and Oversight

         USA15753-15805
         Audio Transcription of Interview of Yonatan Holz; Case No.: 2018C004; taken June 18,
JEX 30   2018; Department of Defense: OIG; Asst. Inspector General for Investigative Policy      X
         and Oversight

         USA15873-15875
         Interview Summary of SA Clinton Mills; Case No.: 2018C004; Date: July 1, 2108
JEX 31                                                                                           X
         @5:00pm; Interviewed by: SA Rebecca Hyatt via Phone

         USA15915-15919
         Interview Summary of SA Lyle Bankhead; Case No.: 2018C004; Date: June 13, 2018;
JEX 32                                                                                           X
         Interviewed By: SA Rebecca Hyatt, SA Laura Aleman

         USA16043-16049
         Interview Summary of Col James L. Hudson; Case No.: 2018C004; Date: Feb. 2018;
JEX 33                                                                                           X
         Interviewed By: SA Joahua Hannan, Laura Hummitzsch




                                                           8
                          Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 9 of 24




                                                                                                     A
                                                                                                 O
                                                                                                     D
                                                                                                 F
                                                                                                     M
                                                                                                 F
                                                                                                     I
 EX#                                       DESCRIPTION                                           E
                                                                                                     T   DATE
                                                                                                 R
                                                                                                     T
                                                                                                 E
                                                                                                     E
                                                                                                 D
                                                                                                     D
         USA16518-16519
         Interview Record: Kelley, Devin; Interviewer: Gregory Harper; Place of Interview: Det
JEX 34                                                                                           X
         225/Bldg #293 Name: Clinton Mills, Date: 6/8/2012

         USA16664-16682
         Guidance to Agencies re: Submission of Relevant Federal Records to NCIS (March
JEX 35                                                                                           X
         2013, USDOJ)

         USA16833
JEX 36   Military Chart of Offenses                                                              X

         USA16836
         Kelley DIBRS entry – Tessa Kelley’s SSN Redacted
JEX 37                                                                                           X


         USA19674
         Interview of Special Agent Clinton Mills, AFOSI Detachment 334, Pentagon,
JEX 38   Conducted by Special Agent Laura Hunnich, OIG, DoD with Special Agent Josh              X
         Hannon, OIG, DoD 1.10.2018




                                                           9
                         Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 10 of 24




                                                                                                    A
                                                                                                O
                                                                                                    D
                                                                                                F
                                                                                                    M
                                                                                                F
                                                                                                    I
 EX#                                        DESCRIPTION                                         E
                                                                                                    T   DATE
                                                                                                R
                                                                                                    T
                                                                                                E
                                                                                                    E
                                                                                                D
                                                                                                    D
         USA19675-19699
         Audio Transcription of Interview of Ryan Sablan; Case No.: 2018C004; taken Tuesday,
         Dec. 28, 2017; Department of Defense: OIG; Asst. Inspector General for Investigative
JEX 39                                                                                          X
         Policy and Oversight


         USA19700
         Video Interview of Clinton Mills (3/1/2018)
JEX 40                                                                                          X


         USA19708-19710
JEX 41   Biography of Colonel James L. Hudson                                                   X

         USA19773-19780
         Department of the Air Force Memo for SA (Msgt) Lyle I. Bankhead From: AFOSI/CC,
JEX 42   Subj: Letter of Admonishment                                                           X


         USA21723
         Video Confession of Devin P. Kelley
JEX 43                                                                                          X




                                                         10
                         Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 11 of 24




                                                                                                     A
                                                                                                 O
                                                                                                     D
                                                                                                 F
                                                                                                     M
                                                                                                 F
                                                                                                     I
 EX#                                       DESCRIPTION                                           E
                                                                                                     T   DATE
                                                                                                 R
                                                                                                     T
                                                                                                 E
                                                                                                     E
                                                                                                 D
                                                                                                     D
         USA21788-21822
         Sworn Testimony of Lt. Col (Ret.) David Boyd 12/13/2017
JEX 44                                                                                           X


         SSS-000406-000410 / USA22319-22323
         Questions for the Record for Secretary of the United States Air Force Heather Wilson,
JEX 45                                                                                           X
         Dec. 13, 2017

         USA23478-23701
         FBI investigative file of Sutherland Springs, Texas Church Shooting, Serial
JEX 46                                                                                           X
         Attachments, pts 1&2 File No. 356E-SA-2228817

         USA25055-25167
         HQ AFOSI/IG Unit Compliance Inspection; AFOSI Region 2, Langley AFB, VA; dates:
JEX 47                                                                                           X
         2/23/2010-3/18/2010

         USA25312-25368
         AFOSI Instruction 71-107; Special Investigation; Processing Investigative Matters;
JEX 48                                                                                           X
         12/9/1996

         USA25369-25378
JEX 49   AFOSI Regulation 124-102; AFOSI Reporting Criminal History Data to FBI; 8/31/1987       X



                                                           11
                         Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 12 of 24




                                                                                                  A
                                                                                              O
                                                                                                  D
                                                                                              F
                                                                                                  M
                                                                                              F
                                                                                                  I
 EX#                                          DESCRIPTION                                     E
                                                                                                  T   DATE
                                                                                              R
                                                                                                  T
                                                                                              E
                                                                                                  E
                                                                                              D
                                                                                                  D
         TAYLOR 3-4
JEX 50   Facebook messages with “Jayson”                                                      X

         TAYLOR 5-21
JEX 51   Facebook messages with “Kyle”                                                        X

         Work Paper on Interview of Lt. Col Robert Bearden, USAF Investigation re D. Kelley
JEX 52   Project 2018C004 1.11.18                                                             X

         30(b)(6) Deposition Notice – Third
JEX 53                                                                                        X

         30(b)(6) Deposition Notice – Second
JEX 54                                                                                        X

         10 U.S. Code 892. Art. 92 198 Failure to obey order or regulation
JEX 55                                                                                        X

         Department of the Air Force Memo re Guidance to AFI 51-201 Administration of
JEX 56   Military Justice                                                                     X

         Spencer Notice of Deposition
JEX 57                                                                                        X




                                                           12
                          Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 13 of 24




                                                                                                A
                                                                                            O
                                                                                                D
                                                                                            F
                                                                                                M
                                                                                            F
                                                                                                I
 EX#                                         DESCRIPTION                                    E
                                                                                                T   DATE
                                                                                            R
                                                                                                T
                                                                                            E
                                                                                                E
                                                                                            D
                                                                                                D

         Handwritten Notes – DIBRS Entry for Kelley
JEX 58                                                                                      X

         Photo of Kelley’s son’s bruise on leg
JEX 59                                                                                      X

         Photo of Kelley’s son’s bruise on leg
JEX 60                                                                                      X

         Text Messages between Danielle and Emily
JEX 61                                                                                      X

         WILLIS00000004
JEX 62   Text Messages between Devin Kelley and Emily Willis                                X

         MARLOW00000001-47
JEX 63   New Braunfels Counseling Center Treatment Records of Devin Kelley                  X

         USA00016911-16924
JEX 64   Stipulation of Fact, United States v. A1C Devin P. Kelley                          X

         SSS-001035
         Statement of Danielle Kelley
JEX 65                                                                                      X




                                                           13
                         Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 14 of 24




                                                                                               A
                                                                                           O
                                                                                               D
                                                                                           F
                                                                                               M
                                                                                           F
                                                                                               I
 EX#                                       DESCRIPTION                                     E
                                                                                               T   DATE
                                                                                           R
                                                                                               T
                                                                                           E
                                                                                               E
                                                                                           D
                                                                                               D
         Smith Dep 150-54
         Excerpt from Deposition of Danielle Kelley
JEX 66                                                                                     X


         Academy002307
JEX 67   Academy Firearm Transaction Checklist                                             X

         Academy003384-3543
JEX 68   Academy Firearm Procedures Manual – Updated 3/24/2016                             X

         Academy000736-798
JEX 69   Academy Training Material                                                         X

         Academy003011-16
JEX 70   Academy Emails and Out of State Long Gun Sale Chart                               X

         Academy003004-10
         Academy Emails re High Capacity Magazines
JEX 71                                                                                     X


         Academy004656-57
JEX 72   Academy Emails re Long guns – Neighboring States                                  X



                                                       14
                         Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 15 of 24




                                                                                               A
                                                                                           O
                                                                                               D
                                                                                           F
                                                                                               M
                                                                                           F
                                                                                               I
 EX#                                      DESCRIPTION                                      E
                                                                                               T   DATE
                                                                                           R
                                                                                               T
                                                                                           E
                                                                                               E
                                                                                           D
                                                                                               D
         Davis Dep. 105 &178
JEX 73   Excerpts from Deposition of Perry Davis                                           X

         Academy Online – Magpul MOE PMAG 30-Round Magazine
JEX 74                                                                                     X

         Kelley ATF 4473 Form from April 7, 2016
JEX 75                                                                                     X

         Academy Online – Ruger AR-556 5.56 Semiautomatic Rifle “Hot Deal”
JEX 76                                                                                     X

         Academy Online – Ruger AR-556 Autoloading .223 Remington/5.56 NATO
JEX 77   Semiautomatic Rifle                                                               X

         Excerpt from Ruger AR-556 Instruction Manual: Inserting the Magazine – Removing
JEX 78   the Magazine                                                                      X

         AR-556 Comparison Chart
JEX 79                                                                                     X

         Kelley Cash Sale 10/18/2017
JEX 80                                                                                     X




                                                       15
                         Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 16 of 24




                                                                                                    A
                                                                                                O
                                                                                                    D
                                                                                                F
                                                                                                    M
                                                                                                F
                                                                                                    I
 EX#                                       DESCRIPTION                                          E
                                                                                                    T   DATE
                                                                                                R
                                                                                                    T
                                                                                                E
                                                                                                    E
                                                                                                D
                                                                                                    D

         Instruction Manual for Ruger AR-556
JEX 81                                                                                          X

         ATF Guidebook – Importation & Verification of Firearms, Ammunition, and
JEX 82   Implements of War – Terminology & Nomenclature                                         X

         ATF Federal Firearms Regulations Reference Guide
JEX 83                                                                                          X

         27 CFR § 53.61 - Imposition and rates of tax
JEX 84                                                                                          X

         Academy 002422
JEX 85   Academy Firearm Compliance Policy                                                      X

         USA1-USA15
         US Dep’t of Defense Instruction re Fingerprint Card and Final Disposition Report
JEX 86                                                                                          X
         Submission Rqmts, No. 5505.11 - 12/1/1998


                                         PLAINTIFFS’ TRIAL EXHIBITS

         Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Lt. Col.
PEX 87   Robert Bearden]                                                                        X



                                                          16
                         Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 17 of 24




                                                                                                   A
                                                                                               O
                                                                                                   D
                                                                                               F
                                                                                                   M
                                                                                               F
                                                                                                   I
 EX#                                       DESCRIPTION                                         E
                                                                                                   T   DATE
                                                                                               R
                                                                                                   T
                                                                                               E
                                                                                                   E
                                                                                               D
                                                                                                   D
         Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Vince
PEX 88   Bustillo]                                                                             X

         Plaintiffs’ Trial Deposition Testimony Counter-Designation – Pages from Transcript
PEX 89   [Academy Witness R.C.]                                                                X

         Plaintiffs’ Trial Deposition Testimony Counter-Designation – Pages from Transcript
PEX 90   [Academy Witness P.D.]                                                                X

         Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Col.
PEX 91   Robert Ford, Jr.]                                                                     X

         Plaintiffs’ Trial Deposition Testimony Counter-Designation – Pages from Transcript
PEX 92   [Academy Witness W.F.]                                                                X

         Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Yonatan
PEX 93   Holz]                                                                                 X

         Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [James
PEX 94   Hoy]                                                                                  X




                                                          17
                          Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 18 of 24




                                                                                                    A
                                                                                                O
                                                                                                    D
                                                                                                F
                                                                                                    M
                                                                                                F
                                                                                                    I
 EX#                                        DESCRIPTION                                         E
                                                                                                    T   DATE
                                                                                                R
                                                                                                    T
                                                                                                E
                                                                                                    E
                                                                                                D
                                                                                                    D
          Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Col.
PEX 95    James Hudson]                                                                         X

          Plaintiffs’ Trial Deposition Testimony Counter-Designation – Pages from Transcript
PEX 96    [Candance Marlowe]                                                                    X

          Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Maj.
PEX 97    Nathan McLeod-Hughes]                                                                 X

          Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Clinton
PEX 98    Mills]                                                                                X

          Plaintiffs’ Trial Deposition Testimony Counter-Designation – Pages from Transcript
PEX 99    [Academy Witness N.M.]                                                                X

          Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Col.
PEX 100   John Owen]                                                                            X

          Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [James
PEX 101   Poorman]                                                                              X




                                                           18
                          Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 19 of 24




                                                                                                    A
                                                                                                O
                                                                                                    D
                                                                                                F
                                                                                                    M
                                                                                                F
                                                                                                    I
 EX#                                        DESCRIPTION                                         E
                                                                                                    T   DATE
                                                                                                R
                                                                                                    T
                                                                                                E
                                                                                                    E
                                                                                                D
                                                                                                    D
          Plaintiffs’ Trial Deposition Testimony Counter-Designation – Pages from Transcript
PEX 102   [Academy/Ruger Witness K.R.]                                                          X

          Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Ryan
PEX 103   Sablan]                                                                               X

          Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [SA
PEX 104   Robert Spencer]                                                                       X

          Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Randall
PEX 105   Taylor]                                                                               X

          Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Col.
PEX 106   Owen Tullos]                                                                          X

          Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Shelley
PEX 107   Ann Verdejo]                                                                          X

          Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Emily
PEX 108   Willis]                                                                               X




                                                           19
                          Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 20 of 24




                                                                                                 A
                                                                                             O
                                                                                                 D
                                                                                             F
                                                                                                 M
                                                                                             F
                                                                                                 I
 EX#                                        DESCRIPTION                                      E
                                                                                                 T   DATE
                                                                                             R
                                                                                                 T
                                                                                             E
                                                                                                 E
                                                                                             D
                                                                                                 D
          Plaintiffs’ Trial Deposition Testimony Designation – Pages from Transcript [Lyle
PEX 109   Bankhead]                                                                          X


                                       GOVERNMENT’S TRIAL EXHIBITS


GEX-1     Excerpted Deposition Transcript of Emily Willis                                    X


GEX-2     Excerpted Deposition Transcript of Candace Marlowe                                 X


GEX-3     Excerpted Deposition Transcript of James K. Poorman                                X


GEX-4     Excerpted Deposition Transcript of Robert M. Ford, Jr.                             X


GEX-5     Excerpted Deposition Transcript of Yonatan Holz                                    X


GEX-6     Excerpted Deposition Transcript of Vince Bustillo                                  X


GEX-7     Excerpted Deposition Transcript of James F. Hoy                                    X



                                                              20
                         Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 21 of 24




                                                                                               A
                                                                                           O
                                                                                               D
                                                                                           F
                                                                                               M
                                                                                           F
                                                                                               I
 EX#                                       DESCRIPTION                                     E
                                                                                               T   DATE
                                                                                           R
                                                                                               T
                                                                                           E
                                                                                               E
                                                                                           D
                                                                                               D

GEX-8    Excerpted Deposition Transcript of Clinton Mills                                  X


GEX-9    Excerpted Deposition Transcript of Ryan Sablan                                    X


GEX-10   Excerpted Deposition Transcript of Lyle Bankhead                                  X


GEX-11   Excerpted Deposition Transcript of Randall Taylor                                 X


GEX-12   Excerpted Deposition Transcript of Nathan McLeod-Hughes                           X


GEX-13   Excerpted Deposition Transcript of Lt. Col. Robert Bearden                        X


GEX-14   Excerpted Deposition Transcript of Col. James Hudson                              X


GEX-15   Excerpted Deposition Transcript of Col. Owen Tullos                               X


GEX-16   Excerpted Deposition Transcript of Col. John Owen                                 X



                                                            21
                         Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 22 of 24




                                                                                               A
                                                                                           O
                                                                                               D
                                                                                           F
                                                                                               M
                                                                                           F
                                                                                               I
 EX#                                       DESCRIPTION                                     E
                                                                                               T   DATE
                                                                                           R
                                                                                               T
                                                                                           E
                                                                                               E
                                                                                           D
                                                                                               D

GEX-17   Excerpted Deposition Transcript of Robert Spencer                                 X


GEX-18   Excerpted Deposition Transcript of Shelley Verdejo                                X


GEX-19   Excerpted Deposition Transcript of Academy Witness P.D.                           X


GEX-20   Excerpted Deposition Transcript of Academy Witness N.M.                           X


GEX-21   Excerpted Deposition Transcript of Academy Witness W.F.                           X


GEX-22   Excerpted Deposition Transcript of Academy Witness R.C.                           X


GEX-23   Excerpted Deposition Transcript of Academy Witness K.R.                           X


GEX-24   Answers to Deposition by Written Questions by Academy Witness P.D.                X




                                                          22
       Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 23 of 24




Respectfully Submitted,

/s/ Jamal K. Alsaffar
Jamal K. Alsaffar
JAlsaffar@nationaltriallaw.com
Texas Bar No. 24027193
Tom Jacob
TJacob@nationaltriallaw.com
Texas Bar No. 24069981
Whitehurst, Harkness, Brees, Cheng,
Alsaffar & Higginbotham & Jacob PLLC
7500 Rialto Blvd, Bldg. Two, Ste 250
Austin, TX 78735
Office 512-476-4346
Fax 512-476-4400
Counsel filing on behalf of all PLAINTIFFS


/s/ Paul David Stern
PAUL DAVID STERN
Trial Attorney, Torts Branch
Civil Division
United States Department of Justice
Counsel for Defendant
UNITED STATES OF AMERICA




                                       23
       Case 5:18-cv-00555-XR Document 363 Filed 03/11/21 Page 24 of 24




                      CERTIFICATE OF SERVICE

       I certify that the foregoing was filed through the Court’s CM/ECF system on
March 11, 2021, and the following counsel for the United States have received
notice and been served through that system.


                                      /s/ Jamal K. Alsaffar
                                      Jamal K. Alsaffar

BRIAN BOYNTON                                JOHN PANISZCZYN, Civil Chief
Acting Assistant Attorney General            United States Attorney’s Office
Civil Division                               Western District of Texas

ASHLEY C. HOFF                               JAMES G. TOUHEY, JR.
United States Attorney                       Director, Torts Branch
Western District of Texas                    United States Dept. of Justice
                                             Civil Division

KIRSTEN WILKERSON                            STEPHEN E. HANDLER
Assistant Director, Torts Branch             Senior Trial Counsel, Torts Branch
United States Dept. of Justice               United States Dept. of Justice
Civil Division                               Civil Division

PAUL DAVID STERN                             STEPHEN TERRELL
Trial Attorney, Torts Branch                 Trial Attorney, Torts Branch
United States Dept. of Justice               United States Dept. of Justice
Civil Division                               Civil Division

CLAYTON R. DIEDRICHS                         JAMES E. DINGIVAN
Assistant United States Attorney             Assistant United States Attorney

JIM F. GILLIGAN                              JACQUELYN M. CHRISTILLES
Assistant United States Attorney             Assistant United States Attorney

KRISTIN K. BLOODWORTH
Assistant United States Attorney




                                        24
